DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (“Sharma”, US 20200092166) in view of Chen (“Chen”, US 20130067550).
Regarding Claim 1, Sharma teaches a method for addition of nodes in cloud networks, comprising: 
receiving a node addition request at a multi-cloud management platform (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud. The request to prepare a node in step 510 is the node addition request.), 
wherein the multi-cloud management platform is to manage a plurality of cloud networks (Fig. 1A, elements {100, 106, 116}, par 23; par 32-33; The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud.), 
the node addition request including identification information of a node and a cloud network (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The identification information of a functionality of a node is the node type. This is in accordance with the instant specification paragraph 16.), 
amongst the plurality of cloud networks, in which the node is to be added (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud.),  
the identification information being indicative of a functionality of the node (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The identification information of a functionality of a node is the node type. This is in accordance with the instant specification paragraph 16.), 
multi-cloud management platform (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33;  The multi-cloud management platform is the private cloud as a service computing environment which includes a public cloud and a private cloud.);
a controller node (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.)
wherein the controller node is to manage non-compute services of the cloud network (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.); 
at the controller node of the cloud network (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.). 
Sharma does not explicitly teach identification information of a node and a cloud network; a network address of the node, and an identifier of the cloud network;  obtaining, based on the identifier of the cloud network, cloud account details of the cloud network from one of the platform and a user input, the cloud account details indicative of data for authentication of a user account that controls access to computing resources of the cloud network; accessing (a private cloud server) of the cloud network based on the cloud account details, and registering the node, based on the identification information of the node and the cloud network.  
Chen teaches identification information of a node and a cloud network (Fig. 4, elements {400-406}, par 46-47; The node is the private cloud server. The identification information of the node is the private IP address of the private cloud server. The identification information of the cloud network is the public IP address of the private cloud server.); 
a network address of the node, and an identifier of the cloud network (Fig. 4, elements {400-406}, par 46-47; The node is the private cloud server. The identification information of the node is the private IP address (network address) of the private cloud server. The identification information of the cloud network is the public IP address of the private cloud server.); 
obtaining, based on the identifier of the cloud network, cloud account details of the cloud network from one of the platform and a user input (Fig. 4, elements {400-406}, par 46-47; The identification information of the cloud network is the public IP address of the private cloud server. The cloud account details are the ID and password of the private cloud server. The platform is the server from which the ID and password are obtained.), 
the cloud account details indicative of data for authentication of a user account that controls access to computing resources of the cloud network (Fig. 4, elements {403-406}, par 46-47; par 22; The cloud account details are the ID and password of the private cloud server. The smart device client logs into the routing server using its own ID and password along with the ID and password of the private cloud server (cloud account details) in order to access the private cloud server, which is on the cloud network.); 
accessing (a private cloud server) of the cloud network based on the cloud account details (Fig. 4, elements {403-406}, par 46-47; par 22; The cloud account details are the ID and password of the private cloud server. The smart device client logs into the routing server using its own ID and password along with the ID and password of the private cloud server (cloud account details) in order to access the private cloud server, which is on the cloud network.),
and registering the node, based on the identification information of the node and the cloud network (Fig. 4, elements {400-406}, par 46-47; The node is the private cloud server. The identification information of the node is the private IP address of the private cloud server. The identification information of the cloud network is the public IP address of the private cloud server. The private cloud server (node) is registered at step 400 of Fig. 4.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma with the authentication method for accessing a cloud server of Chen because it provides usernames and passwords via a secure channel (Chen; par 47). This improves both privacy and security of user and system information.
	Regarding Claim 6, Sharma and Chen teach the method as claimed in claim 1.
Sharma does not explicitly teach wherein the network address of the node is one of an Internet Protocol (IP) address of the node, a Media Access Control (MAC) address of the node, an IP address of a Baseboard Management Controller of the node, and a combination thereof.  
Chen teaches wherein the network address of the node is one of an Internet Protocol (IP) address of the node (Fig. 4, elements {400-406}, par 46-47; The node is the private cloud server. The identification information of the node is the private IP address of the private cloud server.), 
a Media Access Control (MAC) address of the node, 
an IP address of a Baseboard Management Controller of the node, 
and a combination thereof.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma with the authentication method for accessing a cloud server of Chen because it provides usernames and passwords via (Chen; par 47). This improves both privacy and security of user and system information.
Claims 2, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen and in further view of Morgan (“Morgan”, US 20120311106).
Regarding Claim 2, Sharma and Chen teach the method as claimed in claim 1. 
Sharma further teaches at the controller node of the cloud network (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.);
determining, based on the functionality, whether the node is operationally compatible for being registered (Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The node registration database is the inventory database. The identifiers of nodes are sent from the database, thus the database stores a list of node identifiers, each corresponding to nodes stored (registered) in the database. The nodes are determined to be operationally compatible for being registered when they are prepared in step 812 of Fig. 8 and ready to be stored (registered) in the database as prepared nodes. The database is updated and nodes are stored (registered) as prepared nodes in step 814 of Fig. 8. The functionality of a node is the node type.);
and in response to determining that the node is operationally compatible for being registered (Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The node registration database is the inventory database. The identifiers of nodes are sent from the database, thus the database stores a list of node identifiers, each corresponding to nodes stored (registered) in the database. The nodes are determined to be operationally compatible for being registered when they are prepared in step 812 of Fig. 8 and ready to be stored (registered) in the database as prepared nodes. The database is updated and nodes are stored (registered) as prepared nodes in step 814 of Fig. 8. The functionality of a node is the node type.), 
updating a node registration database maintained to include a node identifier of the node, wherein the node registration database is to store a list of node identifiers, each corresponding to one of a plurality of nodes registered (Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The node registration database is the inventory database. The identifiers of nodes are sent from the database, thus the database stores a list of node identifiers, each corresponding to nodes marked as prepared (registered) in the database. The database is updated in step 814 of Fig. 8.).
Sharma does not explicitly teach wherein registering the node comprises: determining, based on the network address of the node; at the controller node of the cloud network; in the controller node; registered at the controller node of the cloud network.  
Chen teaches wherein registering the node comprises: determining, based on the network address of the node (Fig. 4, elements {400-406}, par 46-47; The node is the private cloud server. The identification information of the node is the private IP address of the private cloud server. The identification information of the cloud network is the public IP address of the private cloud server. The private cloud server (node) is registered at step 400.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma with the authentication method for accessing a cloud server of Chen because it provides usernames and passwords via a secure channel (Chen; par 47). This improves both privacy and security of user and system information.
at the controller node of the cloud network; in the controller node; registered at the controller node of the cloud network.  
Morgan teaches at the controller node of the cloud network (Fig. 1, element 104, par 14); 
in the controller node (Fig. 1, element 104, par 14);
registered at the controller node of the cloud network (Fig. 1, element 104, par 14; par 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for different cloud networks to interact with each other easier, by avoiding confusion if two or more cloud networks have the same name, and because the cloud-aware kernel can be configured to be able to detect and identify information of the cloud without the need for third-party applications or services (Morgan; par 30).
Regarding Claim 14, Sharma teaches a non-transitory computer-readable medium comprising computer- readable instructions for addition of nodes in cloud networks, the computer- readable instructions when executed by a processor, cause the processor to: 
receive a node addition request including identification information of a node and a cloud network (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The identification information of a functionality of a node is the node type. This is in accordance with the instant specification paragraph 16.), 
at the controller node of the cloud network (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.);
update a node registration database maintained to include a node identifier of the node, wherein the node registration database is to store a list of node identifiers, each corresponding to one of a plurality of nodes registered (Fig. 8, elements {804, 814}, par 66-67; Fig. 9, element 906, par 68-70; The node registration database is the inventory database. The identifiers of nodes are sent from the database, thus the database stores a list of node identifiers, each corresponding to nodes stored (registered) in the database. The database is updated in step 814 of Fig. 8.).  
Sharma does not explicitly teach generate a list of a plurality of cloud networks managed by a multi-cloud management platform; in the controller node; registered at the controller node of the cloud network.  
Morgan teaches generate a list of a plurality of cloud networks managed by a multi- cloud management platform (par 33; The list is the public registry of clouds that are assigned a unique identifier.);
in the controller node (Fig. 1, element 104, par 14);
registered at the controller node of the cloud network (Fig. 1, element 104, par 14; par 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for (Morgan; par 30).
The remainder of Claim 14 can be rejected with the same reasoning as Claim 1.
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 2.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning as Claim 6.
Claims 3-4, 8-10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen in further view of Morgan and in even further view of Casey et al (“Casey”, US 20140310039).
Regarding Claim 3, Sharma and Chen teach the method as claimed in claim 1.
 Sharma and Chen do not explicitly teach further comprising: in response to receiving the node addition request, checking whether an Operating System (OS) is pre-installed in the node; and installing the OS in the node based on the identification information of the node and the cloud network, in response to identifying that the OS is not pre- installed in the node.  
Morgan teaches further comprising: installing the OS in the node based on the identification information of the cloud network (par 38; par 30),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for different cloud networks to interact with each other easier, by avoiding confusion if two or (Morgan; par 30).
Sharma, Chen, and Morgan do not explicitly teach in response to receiving the node addition request, checking whether an Operating System (OS) is pre-installed in the node; and installing the OS in the node based on the identification information of the node, in response to identifying that the OS is not pre- installed in the node.  
Casey teaches in response to receiving the node addition request, checking whether an Operating System (OS) is pre-installed in the node (par 33; The request for the set of cloud services is the node addition request. Needed software such as an operating system can be installed. Since the operating system is needed to be installed in the node, it is therefore checked that it is not pre-installed in the node.);
and installing the OS in the node based on the identification information of the node, in response to identifying that the OS is not pre-installed in the node (par 33; The equipment ID is the identification information of the node. Needed software such as an operating system can be installed. Since the operating system is needed to be installed in the node, it is therefore identified that it is not pre-installed in the node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma, Chen, and Morgan with the provisioning of Casey because it allows for the cloud system to automatically install any needed software such as operating systems, applications, and configurations (Casey; par 33). This is 
Regarding Claim 4, Sharma, Chen, Morgan, and Casey teach the method as claimed in claim 3. 
Sharma further teaches obtaining, based on the functionality of the node (Fig. 5, elements {510-550}, par 47-51; Fig. 1A, elements {106, 116}, par 23; par 32-33; The identification information of a functionality of a node is the node type. This is in accordance with the instant specification paragraph 16);
Sharma does not explicitly teach wherein installing the OS comprises: identifying service provider related information of the cloud network based on the identifier of the cloud network; obtaining, based on the service provider related information of the cloud network, an image file of the OS from one of a user input and a predefined image store of the multi-cloud management platform; and executing the image file of the OS to install the OS in the node.  
Chen teaches identifying service provider related information of the cloud network based on the identifier of the cloud network (Fig. 4, elements {400-406}, par 46-47; The identification information of the cloud network is the public IP address of the private cloud server. The cloud account details are the ID and password of the private cloud server. The service provider related information of the cloud network is the ID of the private cloud server.);
service provider related information of the cloud network (Fig. 4, elements {400-406}, par 46-47; The identification information of the cloud network is the public IP address of the private cloud server. The cloud account details are the ID and password of the private cloud server. The service provider related information of the cloud network is the ID of the private cloud server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma with the authentication method for accessing a cloud server of Chen because it provides usernames and passwords via a secure channel (Chen; par 47). This improves both privacy and security of user and system information.
Sharma and Chen do not explicitly teach wherein installing the OS comprises: obtaining, based on the (identifier) of the cloud network, an image file of the OS from one of a user input and a predefined image store of the multi-cloud management platform; and executing the image file of the OS to install the OS in the node.  
Morgan teaches wherein installing the OS comprises: obtaining, based on the (identifier) of the cloud network, an image file of the OS from one of a user input and a predefined image store of the multi-cloud management platform (par 38-39; The installation tool can be configured to generate a system image. Thus, an image file is obtained based on user input (configuring the installation tool).); 
and executing the image file of the OS to install the OS in the node (par 38-39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for different cloud networks to interact with each other easier, by avoiding confusion if two or more cloud networks have the same name, and because the cloud-aware kernel can be (Morgan; par 30).
Regarding Claim 8, Sharma teaches a system for addition of nodes in cloud networks, comprising: 
a processor (par 73); 
and a memory coupled to the processor, the memory storing instructions executable by the processor to (par 73): 
Sharma and Chen do not explicitly teach generate a list of a plurality of cloud networks managed by a multi- cloud management platform; install an Operating System (OS) in the node based on the identification information of the node and the cloud network, in response to identifying that the OS is not pre-installed in the node.
Morgan teaches generate a list of a plurality of cloud networks managed by a multi- cloud management platform (par 33; The list is the public registry of clouds that are assigned a unique identifier.); 
install an Operating System (OS) in the node based on the identification information of the cloud network (par 38; par 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the registry of cloud networks and cloud-aware kernel of Morgan because unique cloud identifiers allow for different cloud networks to interact with each other easier, by avoiding confusion if two or more cloud networks have the same name, and because the cloud-aware kernel can be (Morgan; par 30).
Sharma, Chen, and Morgan do not explicitly teach install an Operating System (OS) in the node based on the identification information of the node, in response to identifying that the OS is not pre-installed in the node.
Casey teaches install an Operating System (OS) in the node based on the identification information of the node, in response to identifying that the OS is not pre-installed in the node (par 33; The equipment ID is the identification information of the node. Needed software such as an operating system can be installed. Since the operating system is needed to be installed in the node, it is therefore identified that it is not pre-installed in the node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma, Chen, and Morgan with the provisioning of Casey because it allows for the cloud system to automatically install any needed software such as operating systems, applications, and configurations (Casey; par 33). This is beneficial for nodes that may not have been fully provisioned or for failed nodes. Failed nodes may be provisioned with missing software rather than be replaced entirely.
The remainder of Claim 8 can be rejected with the same reasoning as Claim 1.
Regarding Claim 9, Claim 9 can be rejected with the same reasoning as Claim 2.
Regarding Claim 10, Claim 10 can be rejected with the same reasoning as Claim 4.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 6.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 3.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 4.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen and in further view of McNiff et al (“McNiff”, US 20030076808).
Regarding Claim 5, Sharma and Chen teach the method as claimed in claim 1.
Sharma further teaches at the controller node of the cloud network (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.).
Sharma does not explicitly teach further comprising, generating an addition successful message, in response to the node being successfully registered.  
	McNiff teaches further comprising, generating an addition successful message, in response to the node being successfully registered (par 30).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the acknowledgement messages of McNiff because it allows the node to know that it has been successfully registered (McNiff; par 30) and lets users or administrators know that the registration database is properly functioning.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen and in further view of Watte (“Watte”, US 20140280522).
Regarding Claim 7, Sharma and Chen teach the method as claimed in claim 1.
Sharma further teaches wherein the controller node is to manage schedulers of the cloud network (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.). 
Application Programming Interfaces (APIs), web interfaces, database servers, and message queues.  
Watte teaches Application Programming Interfaces (APIs) (Fig. 9, elements {902, 906}, par 148; The API 902 is a first API. The message queue system interface 906 is another API.), 
web interfaces (Fig. 9, elements {904, 140}, par 148; par 138; The web interface 904 is a first web interface. The user platform 140 including a browser is another web interface.), 
database servers (Fig. 9, element 105, par 148), 
and message queues (Fig. 9, element {14, 200}, par 148, par 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma and Chen with the message queue system of Watte because message queues allow for messages to be held in a queue so that the system does not get overloaded with processing too many messages at one time.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen in further view of Morgan in further view of Casey and in even further view of McNiff.
Regarding Claim 11, Sharma, Chen, Morgan, and Casey teach the system as claimed in claim 8.
Sharma further teaches at the controller node of the cloud network (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.).
Sharma does not explicitly teach wherein the processor is further to, generate an addition successful message, in response to the node being successfully registered.  
wherein the processor is further to, generate an addition successful message, in response to the node being successfully registered (par 30).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma, Chen, Morgan, and Casey with the acknowledgement messages of McNiff because it allows the node to know that it has been successfully registered (McNiff; par 30) and lets users or administrators know that the registration database is properly functioning.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen in further view of Morgan in further view of Casey and in even further view of Watte.
Regarding Claim 13, Sharma, Chen, Morgan, and Casey teach the system as claimed in claim 8.
Sharma further teaches wherein the controller node is to manage schedulers of the cloud network (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.). 
Sharma does not explicitly teach Application Programming Interfaces (APIs), web interfaces, database servers, and message queues.  
Watte teaches Application Programming Interfaces (APIs) (Fig. 9, elements {902, 906}, par 148; The API 902 is a first API. The message queue system interface 906 is another API.), 
web interfaces (Fig. 9, elements {904, 140}, par 148; par 138; The web interface 904 is a first web interface. The user platform 140 including a browser is another web interface.), 
database servers (Fig. 9, element 105, par 148), 
and message queues (Fig. 9, element {14, 200}, par 148, par 28).  
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen in further view of Morgan and in even further view of McNiff.
Regarding Claim 18, Sharma, Chen, and Morgan teach the non-transitory computer-readable medium as claimed in claim 14.
Sharma further teaches at the controller node of the cloud network (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.).
Sharma does not explicitly teach wherein the computer-readable instructions, when executed by the processor, further cause the processor to generate an addition successful message, in response to the node being successfully registered.  
McNiff teaches wherein the computer-readable instructions, when executed by the processor, further cause the processor to generate an addition successful message, in response to the node being successfully registered (par 30).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma, Chen, and Morgan with the acknowledgement messages of McNiff because it allows the node to know that it has been (McNiff; par 30) and lets users or administrators know that the registration database is properly functioning.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Chen in further view of Morgan and in even further view of Watte.
Regarding Claim 20, Sharma, Chen, and Morgan teach the non-transitory computer-readable medium as claimed in claim 14.
Sharma further teaches wherein the controller node is to manage schedulers of the cloud network (par 23; The controller node is management node 120a, which manages non-compute services such as scheduling (managing) tasks.). 
Sharma does not explicitly teach Application Programming Interfaces (APIs), web interfaces, database servers, and message queues.  
Watte teaches Application Programming Interfaces (APIs) (Fig. 9, elements {902, 906}, par 148; The API 902 is a first API. The message queue system interface 906 is another API.), 
web interfaces (Fig. 9, elements {904, 140}, par 148; par 138; The web interface 904 is a first web interface. The user platform 140 including a browser is another web interface.), 
database servers (Fig. 9, element 105, par 148), 
and message queues (Fig. 9, element {14, 200}, par 148, par 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharma, Chen, and Morgan with the message queue system of Watte because message queues allow for messages to be held in a queue so that the system does not get overloaded with processing too many messages at one time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Washburn (US 20140280806), Abstract - A method and apparatus may provision a new computer code file as an update or a new application for end nodes of a cloud computing system. The method and apparatus may receive a computer code file at a repository server via a portal interface to an automation service. The computer code file may include a discrete file or package of files corresponding to a complete application or an update for an application for execution on cloud computing system nodes. The method and apparatus may also receive provisioning conditions at the automation service via the portal interface, send the computer code file to the cloud computing system end nodes based on the received provisioning conditions, and cause the sent computer code file to be installed on each of the plurality of cloud computing system end nodes.
Lee et al (US 20160050326), Abstract - Provided is a system for providing a cloud service for display, the system including: an image forming apparatus configured to generate scan data including scanning a document and assign a display device to which the scan data is to be transmitted through a chat room; a cloud configured to receive the scan data from the image forming apparatus and transmit the scan data to the display device; and the display device, wherein the display device is configured to display the scan data received from the cloud. 
Perreira et al (US 20160323382), Abstract - Examples disclosed herein relate to cloud images. The examples enable generating a first cloud image to configure a first node to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 







/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444